                                                           Case 20-50534-KBO    Doc 51         Filed 10/29/20         Page 1 of 4
Court Conference                                                                                             U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                    10/29/2020                                                     Confirmed Telephonic Appearance Schedule
           Calendar Time:                    09:30 AM ET
                                                                                                                                         Honorable Karen B. Owens
                                                                                                                                                        Courtroom
                                                                                                                                                 Amended Calendar Oct 29 2020 7:21AM

 Page #        Item #     Case Name            Case #       Proceeding          App ID Appearing             Telephone       Firm Name                         Representing
                          Zohar III, Corp.     18-10512     Hearing            10923553   Joshua Arnold      (212)           Cadwalader, Wickersham & Taft     Creditor, MBIA / LIVE
                                                                                                             504-6360 ext.   LLP
                          Zohar III, Corp.     18-10512     Hearing            10923540   Ingrid Bagby       (212)           Cadwalader, Wickersham & Taft     Creditor, MBIA / LIVE
                                                                                                             504-6894 ext.   LLP
                          Zohar III, Corp.     18-10512     Hearing            10930652   Joseph M. Barry    (302)           Young, Conaway Stargatt &         Debtor, Zohar III, Corp. /
                                                                                                             571-6705 ext.   Taylor, LLP                       LIVE
                          Zohar III, Corp.     18-10512     Hearing            10930659   Ryan M. Bartley    (302)           Young, Conaway Stargatt &         Debtor, Zohar III, Corp. /
                                                                                                             571-5007 ext.   Taylor, LLP                       LIVE
                          Zohar III, Corp.     18-10512     Hearing            10930654   Robert S. Brady    (302)           Young, Conaway Stargatt &         Debtor, Zohar III, Corp. /
                                                                                                             571-5713 ext.   Taylor, LLP                       LISTEN ONLY
                          Zohar III, Corp.     18-10512     Hearing            10930352   David Z. Braun     (212)           Kramer Levin Naftalis & Frankel   Interested Party, Kramer
                                                                                                             715-9266 ext.   LLP                               Levin Naftalis & Frankel,
                                                                                                                                                               LLP / LISTEN ONLY
                          Zohar III, Corp.     18-10512     Hearing            10930993   Alix Brozman       (646)           Reorg Research, Inc.              Interested Party, Reorg
                                                                                                             213-7400 ext.                                     Research / LISTEN
                                                                                                                                                               ONLY
                          Zohar III, Corp.     18-10512     Hearing            10916997   Layan Charara      (212)           Latham & Watkins LLP              Representing, The
                                                                                                             906-4587 ext.                                     Portfolio Companies,
                                                                                                                                                               including RM
                                                                                                                                                               Acquisition, LLC / LIVE
                          Zohar III, Corp.     18-10512     Hearing            10932263   Steven H.          (302)           Bloomberg LP                      Non-Party, Bloomberg
                                                                                          Church             661-7606 ext.                                     News / LISTEN ONLY
                          Zohar III, Corp.     18-10512     Hearing            10916956   Christopher        (212)           Latham & Watkins LLP              Representing, The
                                                                                          Clark              906-4587 ext.                                     Portfolio Companies,
                                                                                                                                                               including RM
                                                                                                                                                               Acquisition, LLC / LIVE
                          Zohar III, Corp.     18-10512     Hearing            10931207   Mark D. Collins    (302)           Richards, Layton & Finger, P.A.   Interested Party, Ankura
                                                                                                             651-7531 ext.                                     / LIVE
                          Zohar III, Corp.     18-10512     Hearing            10930942   Mark Cuccaro       (212)           Sher Tremonte LLP                 Interested Party,
                                                                                                             202-2638 ext.                                     Patriarch Partners /
                                                                                                                                                               LISTEN ONLY
                          Zohar III, Corp.     18-10512     Hearing            10925300   Laura Davis        (302)           Pachulski Stang Ziehl & Jones     Creditor, MBIA
                                                                                          Jones              778-6401 ext.                                     Insurance Corporation /
                                                                                                                                                               LIVE
                          Zohar III, Corp.     18-10512     Hearing            10930925   David Dean         (302)           Cole Schotz P.C.                  Creditor, Patriach
                                                                                                             651-2012 ext.                                     Partners / LIVE

Serenia Taylor ext. 855                                                         CourtConfCal2009                                                                               Page 1 of 5
                          Zohar III, Corp.   18-10512   Case   20-50534-KBO
                                                         Hearing               Doc 51
                                                                                    PratikFiled
                                                                              10931189    Desai 10/29/20
                                                                                                    (212)            Page Bardin
                                                                                                                           2 of Hill
                                                                                                                                 4 Investment Partners         Interested Party, Zohar
                                                                                                            303-9480 ext.                                      III Noteholders / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10928871   Jonathan           (404)           Alston & Bird LLP                  Creditor, US Bank /
                                                                                         Edwards            881-4985 ext.                                      LIVE
                          Zohar III, Corp.   18-10512    Hearing              10930672   Joseph J.          (302)           Farnan LLP                         Debtor, Zohar III, Corp. /
                                                                                         Farnan Jr.         777-0321 ext.                                      LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10916884   David M.           (949)           Troutman Pepper Hamilton           Representing, The
                                                                                         Fournier           622-2700 ext.   Sanders LLP                        Portfolio Companies /
                                                                                                                                                               LIVE
                          Zohar III, Corp.   18-10512    Hearing              10931225   Jeffrey A. Fuisz   (212)           Arnold & Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                                            836-8317 ext.                                      III Noteholders / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10916971   James Gorton       (212)           Latham & Watkins LLP               Representing, The
                                                                                                            906-4587 ext.                                      Portfolio Companies,
                                                                                                                                                               including RM
                                                                                                                                                               Acquisition, LLC / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10931190   John Green         (212)           Arnold & Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                                            836-8478 ext.                                      III Noteholders / LIVE
                                                                                                            3742
                          Zohar III, Corp.   18-10512    Hearing              10923558   Samantha           (212)           Cadwalader, Wickersham & Taft      Creditor, MBIA / LISTEN
                                                                                         Greenfield         504-6365 ext.   LLP                                ONLY
                          Zohar III, Corp.   18-10512    Hearing              10929253   Andrew             (212)           Milbank LLP                        Interested Party, Ankura
                                                                                         Harmeyer           530-8055 ext.                                      Trust / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10929272   Brett M.           (302)           Richards, Layton & Finger, P.A.    Interested Party, Ankura
                                                                                         Haywood            651-7700 ext.                                      Trust / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10916962   Nicholas Hazen     (212)           Latham & Watkins LLP               Representing, The
                                                                                                            906-4587 ext.                                      Portfolio Companies,
                                                                                                                                                               including RM
                                                                                                                                                               Acquisition, LLC / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10930681   Samuel Hershey     (914)           White & Case LLP                   Debtor, Independent
                                                                                                            582-1628 ext.                                      Director Zohar III, Corp.
                                                                                                                                                               / LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10930980   Robert M. Hirsh    (973)           Lowenstein Sandler, LLP            Interested Party, JMB
                                                                                                            597-2500 ext.                                      Capital Partners /
                                                                                                                                                               LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10916966   Robert H. Hotz,    (212)           Latham & Watkins LLP               Representing, The
                                                                                         Jr.                906-1612 ext.                                      Portfolio Companies,
                                                                                                                                                               including RM
                                                                                                                                                               Acquisition, LLC / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10932062   Bronwyn James      (646)           Berg & Androphy                    Interested Party, Berg &
                                                                                                            766-0084 ext.                                      Androphy / LISTEN
                                                                                                                                                               ONLY
                          Zohar III, Corp.   18-10512    Hearing              10930687   Michael            (214)           FTI Consulting, Inc.               Debtor, Zohar III, Corp /
                                                                                         Katzenstein        384-4909 ext.                                      LIVE
                          Zohar III, Corp.   18-10512    Hearing              10930685   Charles Koster     (212)           White & Case LLP                   Debtor, Independent
                                                                                                            819-7845 ext.                                      Director Zohar III, Corp.
                                                                                                                                                               / LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10931174   Jonathan I.        (212)           Arnold & Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                         Levine             836-8000 ext.                                      III Noteholders / LIVE


Serenia Taylor ext. 855                                                        CourtConfCal2009                                                                                Page 2 of 5
                          Zohar III, Corp.   18-10512   Case   20-50534-KBO
                                                         Hearing               Doc 51
                                                                                    Brian Filed
                                                                              10931191    J. Lohan10/29/20
                                                                                                      (312)         Page Arnold
                                                                                                                          3 of &4 Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                                           583-2403 ext.                                    III Noteholders / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10929637   Monica K.         (303)           Gibson, Dunn & Crutcher LLP      Interested Party,
                                                                                         Loseman           298-5784 ext.                                    Patriarch Partners /
                                                                                                                                                            LIVE
                          Zohar III, Corp.   18-10512    Hearing              10930934   Jennifer Luo      (203)           Sher Tremonte LLP                Interested Party,
                                                                                                           200-9810 ext.                                    Patriarch / LISTEN
                                                                                                                                                            ONLY
                          Zohar III, Corp.   18-10512    Hearing              10929660   Chris Mackey      (212)           MB Global Partners               Interested Party, MB
                                                                                                           887-1196 ext.                                    Global Partners /
                                                                                                                                                            LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10933073   Mary Beth         (212)           Gibson, Dunn & Crutcher LLP      Interested Party,
                                                                                         Maloney           351-2315 ext.                                    Patriarch Partners /
                                                                                                                                                            LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10923547   Michele C.        (212)           Cadwalader, Wickersham & Taft    Creditor, MBIA / LIVE
                                                                                         Maman-Cohen       504-6975 ext.   LLP
                          Zohar III, Corp.   18-10512    Hearing              10916944   Marcy J.          (302)           Troutman Pepper LLP              Representing, The
                                                                                         McLaughlin        777-6535 ext.                                    Portfolio Companies /
                                                                                         Smith                                                              LIVE
                          Zohar III, Corp.   18-10512    Hearing              10916987   Sean H.           (212)           Latham & Watkins LLP             Representing, The
                                                                                         McMahon           906-4587 ext.                                    Portfolio Companies,
                                                                                                                                                            including RM
                                                                                                                                                            Acquisition, LLC / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10930689   Edward Moser      (212)           FTI Consulting                   Debtor, Zohar III, Corp. /
                                                                                                           651-7152 ext.                                    LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10933055   Karen Naber       (212)           The Seaport Global               Interested Party, The
                                                                                                           616-7762 ext.                                    Seaport Global / LISTEN
                                                                                                                                                            ONLY
                          Zohar III, Corp.   18-10512    Hearing              10930651   Michael Nestor    (302)           Young, Conaway Stargatt &        Debtor, Zohar III, Corp. /
                                                                                                           571-6600 ext.   Taylor, LLP                      LIVE
                          Zohar III, Corp.   18-10512    Hearing              10916980   Edmond R.         (212)           Latham & Watkins LLP             Representing, The
                                                                                         Parhami           906-4587 ext.                                    Portfolio Companies,
                                                                                                                                                            including RM
                                                                                                                                                            Acquisition, LLC / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10930679   Amanda Parra      (305)           White & Case LLP                 Debtor, Independent
                                                                                         Criste            995-5275 ext.                                    Director Zohar III, Corp.
                                                                                                                                                            / LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10931167   Morgan L.         (302)           Womble Bond Dickinson (US)       Interested Party, Zohar
                                                                                         Patterson         252-4326 ext.   LLP                              III Noteholders / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10929632   Norman L.         (302)           Cole Schotz P.C.                 Interested Party,
                                                                                         Pernick           651-2001 ext.                                    Patriarch Partners /
                                                                                                                                                            LIVE
                          Zohar III, Corp.   18-10512    Hearing              10923544   Gregory Petrick   (212)           Cadwalader, Wickersham & Taft    Creditor, MBIA / LIVE
                                                                                                           504-6373 ext.   LLP
                          Zohar III, Corp.   18-10512    Hearing              10930677   Brian Pfeiffer    (212)           White & Case LLP                 Debtor, Independent
                                                                                                           819-8200 ext.                                    Director Zohar III, Corp.
                                                                                                                                                            / LIVE




Serenia Taylor ext. 855                                                        CourtConfCal2009                                                                             Page 3 of 5
                          Zohar III, Corp.   18-10512   Case   20-50534-KBO
                                                         Hearing               Doc 51
                                                                              10929648   Filed
                                                                                    Claudio       10/29/20
                                                                                            Phillips  (212)           Page MB
                                                                                                                           4 of  4 Partners
                                                                                                                              Global                         Interested Party, MB
                                                                                                             887-1192 ext.                                   Global Partners /
                                                                                                                                                             LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10929666   Lauren J. Pincus    (212)           Allegaert Berger & Vogel        Interested Party,
                                                                                                             616-7057 ext.                                   Patriarch Partners /
                                                                                                                                                             LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10930660   Shane M Reil        (302)           Young Conaway Stargatt &        Debtor, Zohar III, Corp. /
                                                                                                             571-6745 ext.   Taylor, LLP                     LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10929651   Carolyn Schiff      (212)           Patriarch Partners              Interested Party,
                                                                                                             825-0550 ext.                                   Patriarch Partners /
                                                                                                                                                             LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10929748   Jeffrey M.          (302)           Fox Rothschild LLP              Representing,
                                                                                         Schlerf             622-4212 ext.                                   Independent Director /
                                                                                                                                                             LIVE
                          Zohar III, Corp.   18-10512    Hearing              10930946   Vikram Shah         (212)           Sher Tremonte LLP               Interested Party,
                                                                                                             202-2638 ext.                                   Patriarch Partners /
                                                                                                                                                             LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10930673   J. Christopher      (212)           White & Case LLP                Debtor, Independent
                                                                                         Shore               819-8394 ext.                                   Director Zohar III, Corp.
                                                                                                                                                             / LIVE
                          Zohar III, Corp.   18-10512    Hearing              10916867   David B. Stratton   (302)           Troutman Pepper LLP             Representing, The
                                                                                                             777-6566 ext.                                   Portfolio Companies /
                                                                                                                                                             LIVE
                          Zohar III, Corp.   18-10512    Hearing              10930990   Vikas Tandon        (310)           JMB Capital Partners Lending,   Interested Party,
                                                                                                             286-2929 ext.   LLC                             Potential DIP Lender /
                                                                                                                                                             LISTEN ONLY
                          Zohar III, Corp.   18-10512    Hearing              10930930   Theresa             (212)           Sher Tremonte LLP               Interested Party,
                                                                                         Trzaskoma           202-3294 ext.                                   Patriarch Partners /
                                                                                                                                                             LIVE
                          Zohar III, Corp.   18-10512    Hearing              10928863   John W. Weiss       (212)           Alston & Bird LLP               Creditor, US Bank /
                                                                                                             210-9412 ext.                                   LIVE




Serenia Taylor ext. 855                                                        CourtConfCal2009                                                                              Page 4 of 5
